

115 S2789 RS: Substance Abuse Prevention Act of 2018
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 475115th CONGRESS2d SessionS. 2789IN THE SENATE OF THE UNITED STATESApril 26, 2018Mr. Cornyn (for himself, Mrs. Feinstein, Ms. Klobuchar, Mr. Tillis, Mr. Blumenthal, Mr. Grassley, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryJune 19, 2018Reported by Mr. Grassley, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo prevent substance abuse and reduce demand for illicit narcotics. 
	
 1.Short titleThis Act may be cited as the Substance Abuse Prevention Act of 2018.
		2.Reauthorization of the Office of National Drug Control Policy
			(a)Office of National Drug Control Policy Reauthorization Act of 1998
 (1)In generalThe Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701 et seq.), as in effect on September 29, 2003, and as amended by the laws described in paragraph (2), is revived and restored.
 (2)Laws describedThe laws described in this paragraph are: (A)The Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 125 Stat. 3502).
 (B)The Presidential Appointment Efficiency and Streamlining Act of 2011 (Public Law 112–166; 126 Stat. 1283).
 (b)ReauthorizationSection 715(a) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1712(a)) is amended by striking 2010 and inserting 2022.
 3.Reauthorization of the Drug-Free Communities ProgramSection 1024 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1524(a)) is amended by striking subsections (a) and (b) and inserting the following:
			
 (a)In generalThere are authorized to be appropriated to the Office of National Drug Control Policy to carry out this chapter $99,000,000 for each of fiscal years 2018 through 2022.
 (b)Administrative costsNot more than 8 percent of the funds appropriated to carry out this chapter may be used by the Office of National Drug Control Policy to pay administrative costs associated with the responsibilities of the Office under this chapter..
 4.Reauthorization of the National Community Anti-Drug Coalition InstituteSection 4(c)(4) of Public Law 107–82 (21 U.S.C. 1521 note) is amended by striking 2008 through 2012 and inserting 2018 through 2022. 5.Reauthorization of the High-Intensity Drug Trafficking Area ProgramSection 707(p) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706(p)) is amended—
 (1)in paragraph (4), by striking and at the end; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)$280,000,000 for each of fiscal years 2018 through 2022..
 6.Reauthorization of drug court programSection 1001(a)(25)(A) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(25)(A)) is amended by striking Except as provided and all that follows and inserting the following: Except as provided in subparagraph (C), there are authorized to be appropriated to carry out part EE $75,000,000 for each of fiscal years 2018 through 2022..
 7.Drug court training and technical assistanceSection 1034 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1534) is amended by adding at the end the following—
			
 (c)Drug Court Training and Technical Assistance ProgramUsing funds appropriated to carry out this chapter, the Director may make grants to nonprofit organizations for the purpose of providing training and technical assistance to drug courts..
 8.Drug overdose response strategySection 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706) is amended by adding at the end the following:
			
 (r)Drug overdose response strategy implementationThe Director may use funds appropriated to carry out this section to implement a drug overdose response strategy in high intensity drug trafficking areas on a nationwide basis by—
 (1)coordinating multi-disciplinary efforts to prevent, reduce, and respond to drug overdoses, including the uniform reporting of fatal and non-fatal overdoses to public health and safety officials;
 (2)increasing data sharing among public safety and public health officials concerning drug-related abuse trends, including new psychoactive substances, and related crime; and
 (3)enabling collaborative deployment of prevention, intervention, and enforcement resources to address substance use addiction and narcotics trafficking..
 9.Protecting law enforcement officers from accidental exposureSection 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706) is amended by adding at the end the following:
			
 (s)Supplemental grantsThe Director is authorized to use not more than $10,000,000 of the amounts otherwise appropriated to carry out this section to provide supplemental competitive grants to high intensity drug trafficking areas that have experienced high seizures of fentanyl and new psychoactive substances for the purposes of—
 (1)purchasing portable equipment to test for fentanyl and other substances; (2)training law enforcement officers and other first responders on best practices for handling fentanyl and other substances; and
 (3)purchasing protective equipment, including overdose reversal drugs.. 10.DEA 360 Strategy (a)In generalFor each of fiscal years 2018 through 2022, the Attorney General, acting through the Director of the Drug Enforcement Administration, and in coordination with the Director of the Office of National Drug Control Policy and the Secretary of Health and Human Services, may implement a DEA 360 Strategy in pilot cities across the United States as a response to growing demand for heroin and opioids in the United States.
 (b)Program goalsThe goals of the DEA 360 Strategy authorized under subsection (a) shall be— (1)preventing the deadly cycle of drug abuse, including heroin and opioid abuse, by targeting drug trafficking organizations and street gangs responsible for increasing the supply of narcotics in communities;
 (2)partnering with the healthcare community to raise awareness of the dangers of heroin abuse and prescription opioid abuse; and
 (3)strengthening community organizations that provide long-term assistance and support for the reduction of drug abuse in the community.
 (c)Program specificationsIn carrying out the DEA 360 strategy authorized under subsection (a), the Attorney General shall— (1)issue an implementation strategy for each pilot city that is tailored to the unique drug abuse problems of the particular city, details specific measures that will be taken to address the problems, identifies key community partners, and sets specific objectives for success;
 (2)provide dedicated funding for coordinated law enforcement actions against drug trafficking organizations, involving Federal, State, and local law enforcement officials, including the United States Attorney’s office for the relevant district;
 (3)conduct diversion control enforcement actions against registrants with the Drug Enforcement Administration who are unlawfully distributing controlled substances;
 (4)create partnerships with pharmaceutical drug manufacturers, wholesalers, pharmacies, and medical practitioners to develop strategies that reduce heroin and opioid abuse, including specific efforts to reduce demand for these substances;
 (5)increase resources for community partnerships with nongovernmental organizations that specialize in drug abuse prevention, awareness, or treatment; and
 (6)conduct training and educational campaigns on best practices for reducing heroin and opioid abuse for governmental agencies and nongovernmental organizations in pilot cities.
 (d)ReportsFor each fiscal year in which the Attorney General carries out the DEA 360 Strategy authorized under subsection (a) in a pilot city, the Attorney General shall issue a public report that details the results of the program in that particular city, including quantitative measures to show whether or not the program succeeded in achieving the objectives for success required under subsection (c)(1).
 (e)Additional resourcesThe Director of the Office of National Drug Control Policy and the Secretary of Health and Human Services may use funds otherwise appropriated for purposes consistent with this section to assist in the implementation of the DEA 360 Strategy authorized under subsection (a) in pilot cities.
 11.COPS Anti-Meth ProgramSection 1701 of the title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended—
 (1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following:
				
 (k)COPS Anti-Meth ProgramThe Attorney General shall use amounts otherwise appropriated to carry out this section to make competitive grants, in amounts of not less than $1,000,000 for a fiscal year, to State law enforcement agencies with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures for the purpose of locating or investigating illicit activities, such as precursor diversion, laboratories, or methamphetamine traffickers..
			12.Comprehensive Addiction and Recovery Act education and awareness
 (a)Amendment to CARASection 102(a) of the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198; 130 Stat. 698) is amended by inserting including the Office of National Drug Control Policy, after agencies,.
 (b)Use of fundsSubchapter I of chapter 2 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1531 et seq.) is amended by adding at the end the following:
				
 1036.Comprehensive Addiction and Recovery Act education and awarenessThe Director may use funds made available to carry out this chapter for the purpose of administering, participating in, or expanding awareness campaigns and prevention efforts authorized under section 102 of the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198; 130 Stat. 698)..
 13.Protecting children with addicted parentsPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:
			
				550.Protecting children with addicted parents
 (a)Best practicesThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use and in cooperation with the Commissioner of the Administration on Children, Youth and Families, shall collect and disseminate best practices for States regarding interventions and strategies to keep families affected by substance use disorder together, when it can be done safely. Such best practices shall—
 (1)utilize comprehensive family-centered approaches; (2)ensure that families have access to drug screening, substance use treatment, medication-assisted treatment approved by the Food and Drug Administration, and parental support; and
 (3)build upon lessons learned from programs such as the Maternal, Infant, and Early Childhood Home Visiting programs under section 511 of the Social Security Act.
 (b)Grant programThe Secretary, acting through the Assistant Secretary for Mental Health and Substance Use, shall award grants for the development of programs and models designed to keep pregnant and post-partum women who have a substance use disorder together with their newborns, including programs and models that provide for screenings of pregnant and post-partum women for substance use disorders, treatment interventions, supportive housing, nonpharmacological interventions for children born with neonatal abstinence syndrome, medication assisted treatment, and other recovery supports..
		14.Reimbursement of substance use disorder treatment professionals
 (a)GAO reportNot later than January 1, 2020, the Comptroller General of the United States shall submit to Congress a report examining how substance use disorder services are reimbursed.
 (b)CMS recommendationsNot later than January 1, 2019, the Administrator of the Centers for Medicare & Medicaid Services shall examine how substance use disorder services are reimbursed and shall make recommendations to Congress (taking into consideration the findings made by the Comptroller General of the United States in the report required under subsection (a)) as to how to reimburse the treatment of substance use disorders at a higher rate in order to attract a more talented work force.
 (c)Grants to States To explore ways To increase Medicaid reimbursementThe Secretary of Health and Human Services is authorized to make grants to States for the purpose of exploring ways to increase reimbursement of substance use disorder services under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
			(d)Grants to States To supplement Medicaid reimbursement to credentialed substance use disorder
 professionalsThe Secretary of Health and Human Services is authorized to make grants to States for the purpose of supplementing the reimbursement paid to credentialed substance use disorder professionals (as defined by the Secretary) under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 15.Testing evidence-based mobile applications for the treatment of substance use disordersSection 1115A(b)(2) of the Social Security Act (42 U.S.C. 1315a(b)(2)) is amended— (1)in subparagraph (A), by adding at the end the following new sentence: The models selected under this subparagraph shall include the model described in subparagraph (D), which shall be implemented by not later than January 1, 2020.; and
 (2)by adding at the end the following new subparagraph:  (D)Evidence-based mobile applications for treatment of substance use disordersThe model described in this subparagraph is a model to test the use of evidence-based mobile applications for the treatment of substance use disorders..
			16.Medicare hospital requirement to provide naloxone as part of the discharge protocol to	individuals
			 being discharged after suffering  an opioid overdose
 (a)In generalSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended— (1)in subparagraph (X), by striking and at the end;
 (2)in subparagraph (Y), by striking the period at the end and inserting , and; and
 (3)by inserting after subparagraph (Y), the following new subparagraph:
					
 (Z)in the case of a hospital or critical access hospital, to provide naloxone and treatment referral options as part of the discharge protocol to individuals being discharged after suffering an opioid overdose..
 (b)Effective dateThe amendments made by subsection (a) shall apply to contracts entered into or renewed on or after the date of the enactment of this Act.
			17.Educational outreach and access to abuse-deterrent opioids
			(a)Access to abuse-Deterrent opioids
 (1)Access under Medicare part DSection 1860D–4(c) of the Social Security Act (42 U.S.C. 1395w–104(c)) is amended by adding at the end the following new paragraph:
					
						(7)Access to abuse-deterrent opioids
 (A)In generalThe Secretary shall work with PDP sponsors of prescription drug plans to— (i)ensure appropriate access to abuse-deterrent opioids on plan for­mu­laries;
 (ii)provide advanced abuse-deterrent opioid targeting (as determined by the Secretary) for beneficiaries identified as at-risk for opioid abuse under the drug management program under paragraph (5) or any other opioid risk management program established by the sponsor; and
 (iii)encourage access to non-opioid alternatives when medically appropriate. (B)Prohibition on requiring fail first schemesThe Secretary shall prohibit PDP sponsors from requiring fail first schemes, also known as step therapy, with respect to abuse-deterrent opioids.
 (C)Encouraging equal accessThe Secretary shall encourage plans to provide equal access to abuse-deterrent opioids on formulary tiers and patient cost-sharing.
 (D)Abuse-deterrent opioid definedIn this paragraph, the term abuse-deterrent opioid means an abuse-deterrent formulation of an opioid, as determined by the Secretary.. (2)Access under private health plansSubpart II of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:
					
						2729.Access to abuse-deterrent opioids
 (a)In generalA group health plan and a health insurance issuer offering group or individual health insurance coverage shall—
 (1)ensure appropriate access to abuse-deterrent opioids as a prescription drug health benefit under such plan or coverage;
 (2)provide advanced abuse-deterrent opioid targeting (as determined by the Secretary) for enrollees in the plan or coverage who are identified as at-risk for opioid abuse; and
 (3)encourage access to non-opioid alternatives when medically appropriate. (b)Prohibition on requiring fail first schemesThe Secretary shall prohibit a group health plan and a health insurance issuer offering group or individual health insurance coverage from requiring fail first schemes, also known as step therapy, with respect to abuse-deterrent opioids.
 (c)Abuse-Deterrent opioid definedIn this section, the term abuse-deterrent opioid means an abuse-deterrent formulation of an opioid, as determined by the Secretary.. (3)Effective dateThe amendments made by this subsection shall apply with respect to plan years beginning on or after January 1, 2019.
 (b)Educational outreachThe Secretary of Health and Human Services shall educate health insurance issuers, Medicare Advantage plans under part C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.), and prescription drug plans under part D of such title (42 U.S.C. 1395w–101 et seq.) on opioid abuse prevention, including the use of abuse-deterrent opioids (as such term is defined in section 2729 of the Public Health Service Act, as added by subsection (a)(2)).
			18.Grant program to provide support for medication assisted treatment
 (a)Training grantsThe Secretary of Health and Human Services shall award grants to States for the purpose of training non-physician health care professionals in the use of medication-assisted treatment approved by the Food and Drug Administration and related best practices.
 (b)Referral system grantsThe Secretary of Health and Human Services shall award grants to States for the purpose of improving referral systems and ensuring that such systems are current and accurate, in order to better enable practitioners to refer patients who are prescribed medication assisted treatment to cognitive therapy.
 19.Sobriety Treatment and Recovery Teams (START)Title III of the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198; 130 Stat. 717) is amended by adding at the end the following:
			
				304.Sobriety Treatment and Recovery Teams
 (a)In generalThe Director of the Office of National Drug Control Policy, in coordination with the Secretary of Health and Human Services, may make grants to States, units of local government, or tribal governments to establish or expand Sobriety Treatment And Recovery Team (referred to in this section as START) programs to determine the effectiveness of pairing social workers and mentors with families that are struggling with substance abuse and child abuse or neglect in order to help provide peer support, intensive treatment, and child welfare services.
 (b)Allowable usesA grant awarded under this section may be used for one or more of the following activities: (1)Training eligible staff, including social workers, social services coordinators, child welfare specialists, substance use disorder treatment professionals, and mentors.
 (2)Expanding access to substance use disorder treatment services and drug testing. (3)Enhancing data sharing with law enforcement agencies and child welfare agencies.
 (4)Program evaluation. (c)Program requirementsA family may be eligible to participate in a START program that receives funding under this section only if—
 (1)there is a substantiated record or finding of child abuse or neglect within the family; and (2)substance abuse was the primary reason for the record or finding described in paragraph (1).
 (d)Authorization of appropriationsFor each of fiscal years 2018 through 2022, the Director of the Office of National Drug Control Policy, in consultation with the Secretary of Health and Human Services, is authorized to award not more than $10,000,000 of amounts otherwise appropriated for comprehensive opioid abuse reduction activities for purposes of carrying out this section..
 20.Provider educationNot later than 90 days after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services, shall complete the plan related to medical registration coordination required by Senate Report 114–239, which accompanied the Veterans Care Financial Protection Act of 2017 (Public Law 115–131; 132 Stat. 334), including through the issuance of necessary rules or regulations.
	
 1.Short titleThis Act may be cited as the Substance Abuse Prevention Act of 2018.
		2.Reauthorization of the Office of National Drug Control Policy
			(a)Office of National Drug Control Policy Reauthorization Act of 1998
 (1)In generalThe Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1701 et seq.), as in effect on September 29, 2003, and as amended by the laws described in paragraph (2), is revived and restored.
 (2)Laws describedThe laws described in this paragraph are: (A)The Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469; 120 Stat. 3502).
 (B)The Presidential Appointment Efficiency and Streamlining Act of 2011 (Public Law 112–166; 126 Stat. 1283).
 (b)ReauthorizationSection 715(a) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1712(a)) is amended by striking 2010 and inserting 2022.
 3.Reauthorization of the Drug-Free Communities ProgramSection 1024 of the National Narcotics Leadership Act of 1988 (21 U.S.C. 1524(a)) is amended by striking subsections (a) and (b) and inserting the following:
			
 (a)In generalThere are authorized to be appropriated to the Office of National Drug Control Policy to carry out this chapter $99,000,000 for each of fiscal years 2018 through 2022.
 (b)Administrative costsNot more than 8 percent of the funds appropriated to carry out this chapter may be used by the Office of National Drug Control Policy to pay administrative costs associated with the responsibilities of the Office under this chapter..
 4.Reauthorization of the National Community Anti-Drug Coalition InstituteSection 4(c)(4) of Public Law 107–82 (21 U.S.C. 1521 note) is amended by striking 2008 through 2012 and inserting 2018 through 2022. 5.Reauthorization of the High-Intensity Drug Trafficking Area ProgramSection 707(p) of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706(p)) is amended—
 (1)in paragraph (4), by striking and at the end; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)$280,000,000 for each of fiscal years 2018 through 2022..
 6.Reauthorization of drug court programSection 1001(a)(25)(A) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(25)(A)) is amended by striking Except as provided and all that follows and inserting the following: Except as provided in subparagraph (C), there are authorized to be appropriated to carry out part EE $75,000,000 for each of fiscal years 2018 through 2022..
 7.Drug court training and technical assistanceSection 705 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1704) is amended by adding at the end the following—
			
 (e)Drug Court Training and Technical Assistance ProgramUsing funds appropriated to carry out this title, the Director may make grants to nonprofit organizations for the purpose of providing training and technical assistance to drug courts..
 8.Drug overdose response strategySection 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706) is amended by adding at the end the following:
			
 (r)Drug overdose response strategy implementationThe Director may use funds appropriated to carry out this section to implement a drug overdose response strategy in high intensity drug trafficking areas on a nationwide basis by—
 (1)coordinating multi-disciplinary efforts to prevent, reduce, and respond to drug overdoses, including the uniform reporting of fatal and non-fatal overdoses to public health and safety officials;
 (2)increasing data sharing among public safety and public health officials concerning drug-related abuse trends, including new psychoactive substances, and related crime; and
 (3)enabling collaborative deployment of prevention, intervention, and enforcement resources to address substance use addiction and narcotics trafficking..
 9.Protecting law enforcement officers from accidental exposureSection 707 of the Office of National Drug Control Policy Reauthorization Act of 1998 (21 U.S.C. 1706), as amended by section 8, is amended by adding at the end the following:
			
 (s)Supplemental grantsThe Director is authorized to use not more than $10,000,000 of the amounts otherwise appropriated to carry out this section to provide supplemental competitive grants to high intensity drug trafficking areas that have experienced high seizures of fentanyl and new psychoactive substances for the purposes of—
 (1)purchasing portable equipment to test for fentanyl and other substances; (2)training law enforcement officers and other first responders on best practices for handling fentanyl and other substances; and
 (3)purchasing protective equipment, including overdose reversal drugs.. 10.COPS Anti-Meth ProgramSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended—
 (1)by redesignating subsection (k) as subsection (l); and (2)by inserting after subsection (j) the following:
				
 (k)COPS Anti-Meth ProgramThe Attorney General shall use amounts otherwise appropriated to carry out this section to make competitive grants, in amounts of not less than $1,000,000 for a fiscal year, to State law enforcement agencies with high seizures of precursor chemicals, finished methamphetamine, laboratories, and laboratory dump seizures for the purpose of locating or investigating illicit activities, such as precursor diversion, laboratories, or methamphetamine traffickers..
 11.COPS anti-heroin task force programSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended—
 (1)by redesignating subsection (l), as so redesignated by section 10, as subsection (m); and (2)by inserting after subsection (k), as added by section 10, the following:
				
 (l)Cops anti-heroin task force programThe Attorney General shall use amounts otherwise appropriated to carry out this section, or other amounts as appropriated, to make competitive grants to State law enforcement agencies in States with high per capita rates of primary treatment admissions, for the purpose of locating or investigating illicit activities, through Statewide collaboration, relating to the distribution of heroin, fentanyl, or carfentanil or relating to the unlawful distribution of prescription opioids..
 12.Comprehensive Addiction and Recovery Act education and awarenessPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following:
			
				550.Services for families and patients in crisis
 (a)In generalThe Secretary may make grants to entities that focus on addiction and substance use disorders and specialize in family and patient services, advocacy for patients and families, and educational information.
 (b)Allowable usesA grant awarded under this section may be used for 1 or more of the following activities: (1)To expand phone line or call center services with professional, clinical staff that provide, for families and individuals impacted by a substance use disorder, support, access to treatment resources, brief assessments, medication and overdose prevention education, compassionate listening services, recovery support or peer specialists, bereavement and grief support, and case management.
 (2)Continued development of health information technology systems that leverage new and upcoming technology and techniques for prevention, intervention, and filling resource gaps in communities that are underserved.
 (3)To enhance and operate treatment and recovery resources, easy-to-read scientific and evidence-based education on addiction and substance use disorders, and other informational tools for families and individuals impacted by a substance use disorder and community stakeholders, such as law enforcement agencies.
 (4)To provide training and technical assistance to State and local governments, law enforcement agencies, health care systems, research institutions, and other stakeholders.
 (5)To expand upon and implement educational information using evidence-based information on substance use disorders.
 (6)To expand the training of community stakeholders, law enforcement officers, and families across a broad-range of addiction, health, and related topics on substance use disorders, local issues and community-specific issues related to the drug epidemic.
 (7)Program evaluation. (c)Authorization of appropriationsFor each of fiscal years 2018 through 2022, the Secretary is authorized to award not more than $10,000,000 of amounts otherwise appropriated to the Secretary for comprehensive opioid abuse reduction activities for purposes of carrying out this section..
 13.Protecting children with addicted parentsPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.), as amended by section 12, is further amended by adding at the end the following:
			
				551.Protecting children with addicted parents
 (a)Best practicesThe Secretary, acting through the Assistant Secretary and in cooperation with the Commissioner of the Administration on Children, Youth and Families, shall collect and disseminate best practices for States regarding interventions and strategies to keep families affected by a substance use disorder together, when it can be done safely. Such best practices shall—
 (1)utilize comprehensive family-centered approaches; (2)ensure that families have access to drug screening, substance use disorder treatment, medication-assisted treatment approved by the Food and Drug Administration, and parental support; and
 (3)build upon lessons learned from programs such as the maternal, infant, and early childhood home visiting program under section 511 of the Social Security Act.
 (b)Grant programThe Secretary shall award grants to States, units of local government, and tribal governments to—
 (1)develop programs and models designed to keep pregnant and post-partum women who have a substance use disorder together with their newborns, including programs and models that provide for screenings of pregnant and post-partum women for substance use disorders, treatment interventions, supportive housing, nonpharmacological interventions for children born with neonatal abstinence syndrome, medication assisted treatment, and other recovery supports; and
 (2)support the attendance of children who have a family member living with a substance use disorder at therapeutic camps or other therapeutic programs aimed at addiction prevention education and delaying the onset of first use, providing trusted mentors and education on coping strategies that these children can use in their daily lives, and family support initiatives aimed at keeping these families together..
		14.Reimbursement of substance use disorder treatment professionals
 (a)GAO reportNot later than January 1, 2020, the Comptroller General of the United States shall submit to Congress a report examining how substance use disorder services are reimbursed.
			(b)Grants to States To supplement Medicaid reimbursement to credentialed substance use disorder
 professionalsThe Secretary of Health and Human Services is authorized to make grants to States for the purpose of supplementing the reimbursement paid to credentialed substance use disorder professionals (as defined by the Secretary) under the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
 15.Sobriety Treatment and Recovery Teams (START)Title V of the Public Health Service Act (42 U.S.C. 290dd et seq.), as amended by section 13, is further amended by adding at the end the following:
			
				552.Sobriety Treatment and Recovery Teams
 (a)In generalThe Secretary may make grants to States, units of local government, or tribal governments to establish or expand Sobriety Treatment And Recovery Team (referred to in this section as START) programs to determine the effectiveness of pairing social workers and mentors with families that are struggling with a substance use disorder and child abuse or neglect in order to help provide peer support, intensive treatment, and child welfare services.
 (b)Allowable usesA grant awarded under this section may be used for one or more of the following activities: (1)Training eligible staff, including social workers, social services coordinators, child welfare specialists, substance use disorder treatment professionals, and mentors.
 (2)Expanding access to substance use disorder treatment services and drug testing. (3)Enhancing data sharing with law enforcement agencies and child welfare agencies.
 (4)Program evaluation. (c)Program requirementsA family may be eligible to participate in a START program that receives funding under this section only if—
 (1)there is a substantiated record or finding of child abuse or neglect within the family; and (2)substance use disorder was the primary reason for the record or finding described in paragraph (1).
 (d)Authorization of appropriationsFor each of fiscal years 2018 through 2022, the Secretary is authorized to award not more than $10,000,000 of amounts otherwise appropriated to the Secretary for comprehensive opioid abuse reduction activities for purposes of carrying out this section..
 16.Provider educationNot later than 60 days after the date of enactment of this Act, the Attorney General, in consultation with the Secretary of Health and Human Services, shall complete the plan related to medical registration coordination required by Senate Report 114–239, which accompanied the Veterans Care Financial Protection Act of 2017 (Public Law 115–131; 132 Stat. 334).June 19, 2018Reported with an amendment